Citation Nr: 1714315	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-15 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and assistance or housebound status.  


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1947 to February 1950.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the VA Regional Office (RO) in San Diego, California.  

In the most recent adjudication of this matter by the RO, a February 2016 statement of the case (SOC), the RO listed the following additional issues that were on appeal: service connection for diabetes mellitus type I, service connection for irregular heartbeat, and service connection for Cillin allergies as due to a penicillin overdose.  In the Veteran's subsequent formal appeal on VA Form 9, dated in April 2016, he specified that he was only continuing his appeal of the issues presently before the Board, that is, service connection for COPD and entitlement to SMC based on the need for regular aid and assistance or housebound status.  As the Veteran has not contended that he wishes to continue his appeal of the other three issues listed on the SOC, the Board will not adjudicate those issues.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c)("advanced age" is defined as 75 or more years of age). 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the Veteran's COPD is attributable to the Veteran's active service or any incident of service, to include as due to asbestos exposure. 

2.  The Veteran is not service connected for any disabilities. 


CONCLUSIONS OF LAW

1.  Service connection for COPD, to include as due to asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for special monthly compensation (SMC) due to the need for regular aid and attendance or housebound status are not met. 38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).
In a claim for SMC, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating that the Veteran is helpless or nearly so helpless as the result of service-connected disability that he requires regular aid and attendance of another person.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In September 2014, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board is cognizant that a portion of the Veteran's service treatment records (STRs) from his period of active duty has not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

Independent of its attempt to secure STRs for the Veteran, the RO afforded the Veteran a thorough VA medical examination to evaluate his SMC claim in September 2014 and another examination in November 2014 to evaluate his
respiratory condition.  The Veteran has also submitted personal statements from his son and his daughter-in-law in support of his claim as well as a clinical summary by a Dr. J.A. dated in May 2014.  The Veteran has not identified any additionally available evidence for consideration. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist. 

COPD 

The Veteran asserts that he developed his currently diagnosed COPD after service as a direct result of his exposure to asbestos in service.  Specifically, he contends that his duties as a supply sergeant in service required that he handle aircraft parts, the packaging of which released an excessive amount of powder and dust in the air that included asbestos particles. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Unfortunately, a copy of the Veteran's STRs is not available for review by the Board.  Pursuant to the development procedures outlined previously, the Veteran was informed in December 2014 that VA was unable to obtain a copy of his STRs and that he had an opportunity to submit additional information in support of his claim, to include lay statements from fellow servicemembers.  In response, the Veteran submitted a January 2015 statement in which he identified one servicemember that he recalled working with at the time of his service.  He also stated that he could not remember being exposed to any other cancer-causing agents while in service.  He did not identify any other evidence in support of his claim. 

The Veteran has submitted a clinical summary by a Dr. J.A. dated in May 2014.  He reported a history of smoking and was shown to be receiving treatment for COPD.  According to Dr. J.A. the Veteran's COPD was stable and he was being treated with prescription medication.    

The Veteran's assertion that he was exposed to asbestos dust while handling airplane parts in service is credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that he sufficiently competent through expertise or knowledge to conclude that his exposure to asbestos dust led to the development of COPD after service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Such a medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease. 

In order to evaluate the likelihood that the Veteran's possible asbestos exposure led to the development of COPD after service, the RO provided the claims file to a qualified VA examiner, who issued a February 2016 opinion regarding the likely etiology of the Veteran's COPD.  After a thorough review of the claims file, the examiner opined that it was less likely than not that the Veteran's COPD was incurred in or was otherwise attributable to service, to include asbestos exposure.  In support thereof, the examiner first acknowledged that it was likely that the Veteran was exposed to asbestos due to his handling of airplane parts, particularly brakes, while in service.  He referred to Dr. J.A.'s May 2014 clinical summary in which he reported that the Veteran had a history of smoking, and noted that medical studies have shown a clear relationship between smoking and COPD development.  Furthermore, the examiner detailed that although asbestosis can lead to COPD, the Veteran did not have a history of asbestosis, only asbestos exposure.  According to the examiner, medical literature did not support the finding that asbestos exposure alone led to the development of COPD.  Therefore, in light of the Veteran's history of smoking and medical literature showing a clear link between smoking and COPD development, the examiner found it was less likely than not that in-service asbestos exposure caused the Veteran's COPD. 

A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the VA examiner's opinion is supported by a thorough rationale that takes into consideration both the Veteran's medical history as well as contemporary medical literature, the Board finds that the opinion is highly probative of the issue of whether the Veteran's COPD is attributable to his exposure to asbestos in service. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's COPD is attributable to his service, to include his exposure to asbestos.  To begin, the evidence does not show, and the Veteran does not assert, that he developed COPD while in service.  Accordingly, service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is not warranted.  The Veteran may still be entitled to service connection for COPD if all of the evidence establishes that the condition was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show that the Veteran's COPD is attributable to asbestos exposure, and in light of the highly probative February 2016 VA opinion, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's COPD is otherwise attributable to service, to include as due to exposure to asbestos.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for COPD under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of entitlement to service connection for COPD in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for COPD, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

SMC for Regular Aid and Assistance or Housebound Status

Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350, 3.351 (2016).

The Veteran is not currently service-connected for any disabilities, and so he does not qualify for entitlement to SMC based on the regular need of aid and attendance.  38 C.F.R. §§ 3.350, 3.351.  The Board is cognizant that he has submitted documentation from his son and daughter-in-law which purports to show that he requires the regular assistance of another person for most of his activities of daily living.  Furthermore, a September 2014 Aid and Attendance examination indicated that he requires a constant attendant for his daily needs.  However, without any service-connected disabilities, the Veteran does not satisfy the basic requirement of entitlement to SMC.  Accordingly, SMC based on the regular need of aid and attendance or housebound status is denied.  



ORDER

Service connection for COPD, to include as due to asbestos exposure, is denied. 

SMC based on the regular need of aid and attendance or housebound status is denied



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


